Citation Nr: 0516439	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  89-25 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a greater initial rating than 40 percent 
for scoliosis of the lumbar spine.

2.  Entitlement to a greater initial rating than 10 percent 
for left lower extremity sciatic neuropathy with muscle 
ataxia for the period beginning June 9, 2000.

3.  Entitlement to a greater initial rating than 40 percent 
for left lower extremity sciatic neuropathy with muscle 
ataxia for the period beginning July 11, 2002.  

4.  Entitlement to a greater initial rating than 20 percent 
for right lower extremity sciatic neuropathy with muscle 
ataxia for the period beginning July 11, 2002.

5.  Entitlement to a greater initial rating than 10 percent 
for a tender scar in the thoracolumbar area, for the period 
beginning April 1, 2004.

6.  Entitlement to an earlier effective date than October 1, 
2002, for a total disability rating based on individual 
unemployability (TDIU).  

7.  Entitlement to an earlier effective date than October 1, 
2002, for the grant of Dependents Educational Assistance 
(DEA).  

8.  Entitlement to a temporary total rating beyond September 
30, 2002, for surgical treatment of the service-connected low 
back disability.  

9.  Entitlement to special monthly compensation beyond 
September 30, 2002, on account of being housebound.  

(In a separate decision, the Board has addressed the 
following issue: eligibility for payment of attorney fees 
from past-due benefits, resulting from a rating decision of 
May 27, 2004, which granted a temporary 100 percent rating 
from July 19, 2002 through September 30, 2002, for surgical 
treatment of a service-connected disability; service 
connection for left lower extremity sciatic neuropathy with 
muscle ataxia; service connection for right lower extremity 
sciatic neuropathy with muscle ataxia; service connection for 
a tender scar in the thoracolumbar area; special monthly 
compensation based on housebound criteria being met from July 
19, 2002, to October 1, 2002; and, a total disability rating 
based on individual unemployability (TDIU).)


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had verified active military service from April 
1983 to February 1988.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an August 1988 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted entitlement to service connection for 
thoracolumbar spine scoliosis, and assigned a 30 percent 
evaluation with a 10 percent pre-induction evaluation being 
subtracted effective February 1988.  In view of the need for 
further development, the Board remanded this case in November 
1989, August 1992, and March 1995, and October 1997.

In November 1989, the Board remanded this case to the RO for 
further development.  A personal hearing was conducted in 
January 1990, and the hearing officer rendered a decision on 
September 9, 1991.  The hearing officer determined that the 
veteran was entitled to a 40 percent evaluation for the 
thoracolumbar scoliosis as opposed to her prior 30 percent 
evaluation.  He stated that no pre-service 10 percent 
deduction should be made because the degree of disability 
that existed at the time of entrance into service could not 
be factually determined.  A September 1991 RO rating decision 
implemented that decision, and granted the veteran a 40 
percent rating for her service-connected thoracolumbar spine 
scoliosis, effective from February 1988.

In May 2002, the Board denied the veteran's claim for a 
higher initial rating than 40 percent for scoliosis of the 
lumbar spine, but granted a separate 10 percent rating for 
moderate limitation of motion of the thoracic spine.  The 
veteran appealed her claim to the United States Court of 
Appeals for Veterans Claims (Court), and in January 2003 the 
Court vacated and remanded the portion of the Board's 
decision that denied granting a higher initial rating than 40 
percent for scoliosis of the lumbar spine.

The remaining issues on appeal all stemmed from a May 2004 
rating decision. 


FINDINGS OF FACT

1.  Throughout the period from the effective date of the 
grant of service connection to the present, even when such 
factors as pain (including during flare-ups), weakened 
movement, excess fatigability, and incoordination, are 
considered, the veteran has not had intervertebral disc 
syndrome manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief, or its equivalent.  

2.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had ankylosis of the lumbar spine.  

3.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
had muscle ataxia in her right leg which is the equivalent of 
moderate incomplete paralysis of the right sciatic nerve; she 
has not had moderately severe incomplete paralysis of the 
right sciatic nerve, or its equivalent.  

4.  Throughout the period from the effective date of the 
grant of service connection to July 10, 2002, the veteran had 
muscle ataxia in her left leg which was the equivalent of 
mild incomplete paralysis of the left sciatic nerve; she did 
not have incomplete paralysis of the left sciatic nerve which 
was moderate, or its equivalent.  

5.  Throughout the period from July 11, 2002, to the present, 
the veteran has had muscle ataxia in her left leg which is 
the equivalent of moderately severe incomplete paralysis of 
the left sciatic nerve; she has not have severe incomplete 
paralysis of the sciatic nerve with marked muscular 
dystrophy, or its equivalent.

6.  The veteran's scar in the thoracolumbar area is tender, 
but not unstable.  

7.  The veteran's scar in the thoracolumbar area is 20 cm. x 
.2 cm. and does not affect range of motion.  

CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 40 percent for 
scoliosis of the lumbar spine for any point during the entire 
rating period are not met. 38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. § § 4.40, 4.45, 4.71a, Diagnostic Codes 5235 
to 5243 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5291, 
5292, 5293, 5295 (2002).

2.  For the period beginning July 11, 2002, the requirements 
for a rating in excess of 20 percent for right lower 
extremity sciatic neuropathy with muscle ataxia, are not met. 
38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § § 
4.124(a), Diagnostic Code 8520 (2004).  

3.  For the period beginning June 9, 2000, and ending July 
10, 2002, the requirements for a rating in excess of 10 
percent for left lower extremity sciatic neuropathy with 
muscle ataxia, are not met. 38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. § § 4.124(a), Diagnostic Code 8520 
(2004).  

4.  For the period beginning July 11, 2002, the requirements 
for a rating in excess of 40 percent for left lower extremity 
sciatic neuropathy with muscle ataxia, are not met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § § 
4.124(a), Diagnostic Code 8520 (2004).  

5.  The 10 percent rating for a tender scar in the 
thoracolumbar area was appropriate, and a separate rating is 
not appropriate.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 
(2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

At the veteran's hearing before the RO in January 1990, she 
testified that she had pain in her knees.  

At the veteran's April 1991 VA examination, she had numbness, 
tingling, paresthesias, and leg pain.  It was hard to elicit 
whether the pain was coming from the knees or radiating pain 
from the back and maybe a combination of both.  Final 
diagnoses were thoracolumbar scoliosis and a bilateral knee 
condition.  

At the veteran's August 1993 VA examination, she complained 
of pain in her low back radiating to both legs, and said the 
tingling and numbness was only from below the knees and not 
above the knees.  Straight leg raising test was negative.

At her August 1993 VA examination for her spinal cord, she 
described constant numbness and tingling of both lower 
extremities from the knees down.  She also had moderate lower 
back pain without radicular symptoms.  She had absent 
vibration sense to the knees bilaterally, absent position 
sense to the toes bilaterally, but intact at the ankles.  She 
had a sensory ataxia.  Motor examination revealed 4+ to 5- 
strength bilaterally, but otherwise strength was normal.  
Reflexes in the lower extremities were normal.  She had a 
significantly decreased pin sense circumferentially to the 
knees on both sides, but otherwise her neurological 
examination was normal.  Impression was sensory ataxia of 
unclear etiology, likely related to the veteran's scoliosis.  

At the veteran's July 1995 VA examination for her spine, it 
was noted that she had subjective sensory impairment of the 
lower extremities.  Diagnosis was lumbar levoscoliosis with 
chronic lumbar lower extremity pain, without signs of acute 
radiculopathy at the current time.  

At the veteran's July 1995 VA examination for her spinal cord 
and joints, she complained of persistent numbness in both 
legs.  Diagnoses were severe idiopathic scoliosis of the 
thoracolumbar spine, and leg length discrepancy, left leg 
shorter than right.  

The veteran underwent a VA examination in March 1998 for her 
spine.  She had 2+ and equal knee and ankle jerks.  She had 
good strength in both lower extremities.  She had generalized 
decrease in sensation in both lower extremities below the 
knee.  All her complaints were neurologic from the back and 
the numbness in and around the knees rather than a separate 
knee problem.  She described flare-ups occurring once or 
twice a month depending on overuse.  Diagnosis was 
thoracolumbar scoliosis with degenerative disc disease and 
stenosis.  The examiner commented that other neurologic 
findings he would obtain at the neurologic examination to see 
if she had any other ataxic findings other than the sensory 
loss noted at the examination.  

VA x-rays of the low back from March 1998 showed scoliosis of 
the lumbar spine with curvature toward the right side with 
associated early minimal degenerative arthritic changes.  

The veteran underwent a VA examination in April 1998.  
Sensory testing showed impairment to sharp stimuli up to the 
left of the knees or just above bilaterally.  There was no 
difference in the distribution over the dorsal or ventral 
sides of the legs.  The examiner stated that the veteran had 
bilateral numbness of the legs below the level of the knees.  
The examiner commented that he did not think there was any 
evidence of radiculopathy.  Her symptoms appeared to be due 
to a neuropathy effecting sensory fibers in her lower 
extremities.  

The veteran underwent a VA examination in June 2000.  The 
examiner commented that there was no definite neurological 
deficit found on the examination.  There was normal sensation 
in the lower extremities to sharp, dull, and fine touch, and 
normal motor function, and reflexes.  She denied any problem 
with her knees.  She had a slight limp on ambulation, and 
used a cane.  The ataxia was felt to be associated with her 
service-connected back pain.  No objective displays of pain 
were elicited.  Diagnosis was advanced scoliosis of the 
thoracolumbar spine with lateral subluxation, spondylosis, 
and degenerative disc disease predominating at the levels of 
T11-12.  The examiner commented that the veteran's current 
manifestations of the service-connected back disorder did not 
include symptoms of either knee, and that she had ataxia due 
to her service-connected back disorder. 

VA x-rays from June 2000 showed advanced scoliosis of the 
thoracolumbar spine with lateral subluxation, spondylosis, 
and degenerative disc disease predominating at the levels of 
T11-12.  There was diffuse facet arthropathy, but no evidence 
of compression injury.  

In a December 2000 statement, the veteran asserted that she 
was not claiming individual unemployability.  

VA Medical Center treatment records were submitted from 2002 
to 2004.  They show that the veteran was seen at the VA 
Medical Center Neurology clinic on 7/11/02.  She stated that 
in the mid-1990s, the tingling and numbness went up both legs 
up to her buttocks, but she could still move her legs 
normally.  In October 2001, she stated her symptoms got more 
severe.  She continued to work at Amtrak until June 18, when 
she felt so weak that she had to stop working.  She began 
having incontinence.  Examination showed acute worsening and 
weakness in her lower extremities.  Sensation was impaired 
distally on both lower extremities.  She had light touch 
below the knee.  Her gait revealed shuffling with bilateral 
foot dragging.  She was unsteady without a cane, but was able 
to stand on her toes.  The examiner stated that motor 
strength of the lower extremities was greater in the right 
leg than the left.  

The veteran was hospitalized at the VA Medical Center in July 
2002.  On July 19, she underwent a spinal fusion of T-8-L2 
with instrumentation and ICBG, and a posterior lumbar 
decompression at T10-12.  Diagnosis was thoracolumbar 
scoliosis with progressive myelopathy and focal T11-12 nerve 
compression.  

The veteran underwent an examination by the disability 
determination services in October 2002.  She complained of 
bilaterally numb legs, which were weak and gave out, causing 
her to fall.  The legs felt heavy and were in constant pain.  
She used a rolling scooter for all ambulation.  After her 
surgery, her legs had improved and her back was improved, but 
she continued to have numbness and weakness in her legs, 
inability to walk without support.  The examiner commented 
that the veteran's legs were weak, 3/5 and approximately 
equal.  Her right leg was an inch shorter than the left, and 
there was a pelvic tilt with the high side on the right.  
There was no atrophy of the legs.  Dorsalis pedis and 
posterior tibial pulses were strong and equal.  There was no 
edema.  She could not stand on her tiptoes, or on alternate 
legs.  She could not squat or bend.  The examiner's 
impression was rotoscoliosis of the thoracolumbar spine, 
postoperative with weakness in her legs and short right leg.  

The veteran underwent a VA examination in April 2004.  She 
stated that since her surgery, she has had some loss of 
feeling in the legs.  Sometimes she stumbles and feels 
incoordination.  She experiences the pain in her back 
radiating into the buttocks.  She has constant numbness in 
the buttocks and sometimes has pain radiating down 
posteriorly on the thigh.  She also experienced pain in her 
legs, and a fairly constant tingling sensation from the knees 
to the feet.  She walked with a cane, had an ataxic gat, and 
changed position frequently.  The examiner felt that 
weakness, lack of endurance, and incoordination had 
contributed to the decreased range of motion in the ankles.  

Regarding the back, there was no radiation of pain on 
movement.  There was muscle spasm in the thoracolumbar region 
of the spine.  There was tenderness to palpation in the same 
region.  Straight leg raising test was negative bilaterally.  
Range of motion of the back showed flexion of 40 degrees at 
which point the pain stopped additional movement.  Extension 
was 15 degrees with pain exacerbation.  Right lateral flexion 
was 10 degrees with increased pain, and left lateral flexion 
was 5 degrees with increased pain.  Right rotation was 25 
degrees and left rotation was 30 degrees, both with increases 
in pain.  Fatigue, weakness, lack of endurance, and 
incoordination were not factors.  

The veteran had a scar in the thoracolumbar region which was 
approximately 20.5 cm. long and 0.2 cm. wide.  The scar was 
slightly depressed and there was tenderness along the scar.  
There was slight hypopigmentation along the scar.  There was 
no adherence of skin to underlying structures.  There was 
very slight loss of tissue, less than 6 square inches.  The 
scar did not affect range of motion.  

Regarding the nerves, motor function was 4/5 bilaterally.  
Sensory function was decreased to pinprick and light touch.  
The reflexes of the knee were 2+ bilaterally and ankles 
reflexes were 0 on the right and 2+ on the left.  The 
examiner's diagnoses were moderate osteoarthritic change of 
the lumbosacral spine; a scoliosis of the lumbar spine; a 
posterior fusion of the lower thoracic and upper lumbar 
spine.  

The examiner commented that the veteran had persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerks, and other neurologic symptoms appropriate to the site 
of a diseased disk.  The veteran did not have incapacitating 
episodes.  The veteran's spine exhibited weakness movement, 
incoordination, excess fatigability, and pain.  The veteran 
had weakness of the lower extremities and decreased sensation 
of pinprick and light touch of the lower extremities.  


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated January 2005, the RO informed the 
veteran what information and evidence she would have to 
submit in order to prove her claim for higher initial 
ratings.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The January 2005 
letter informed the veteran that the RO would obtain any VA 
medical records or other medical treatment records that she 
told the RO about.  It also informed her that the RO would 
request any private medical records if the veteran completed 
an enclosed VA Form 21-4142.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The January 
2005 letter told the veteran to tell the RO about any 
additional information or evidence that she wanted the RO to 
get, and asked the veteran to complete the enclosed VA Form 
21-4142s, showing the dates and places where she had received 
treatment for the disabilities for which she was claiming 
higher initial ratings.
 
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Although the RO did not use those exact words in its 
letter, it did tell the veteran to let it know if it did not 
have any additional evidence that she wanted considered.  
Furthermore, the veteran has not contended that he was 
prejudiced by the RO's phrasing of the request in the May 
2002 letter.  Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
April 14, 2005).  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decisions in May 2004, it is determined that she is not 
prejudiced by such failure.  VA has consistently asked the 
veteran for information about where and by whom she was 
treated for her back and leg disorders.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for her claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the January 2005 VCAA letter.  As a result, the 
veteran was provided the required notices and she was 
afforded an opportunity to respond after she was fully 
informed of the evidence needed to substantiate the claim.  
Furthermore, the veteran has not contended that she was 
prejudiced by the timing of the notices contained in the 
March 2004 VCAA letter.  Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.



Relevant Laws and Regulations

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 40 percent rating for 
scoliosis of the lumbar spine; the 10 percent rating percent 
for left lower extremity sciatic neuropathy with muscle 
ataxia for the period beginning June 9, 2000; the initial 40 
percent rating for left lower extremity sciatic neuropathy 
with muscle ataxia for the period beginning July 11, 2002; 
the initial 20 percent rating for right lower extremity 
sciatic neuropathy with muscle ataxia for the period 
beginning July 11, 2002; and the initial 10 percent rating 
for a tender scar in the thoracolumbar area, for the period 
beginning April 1, 2004.

Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection, so the veteran's claim is in 
appropriate appellate status.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

  Entitlement to a greater initial rating than 40 percent for 
scoliosis of the lumbar spine.

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  

The schedular criteria by which back disorders are rated 
changed during the pendency of the veteran's appeal. See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293; See also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003), codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.  Therefore, adjudication 
of the increased rating claim must include consideration of 
both the old and the new criteria.  VAOPGCPREC 7-2003.  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used. Id.  

The Board notes that the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change. See 
VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

The relevant diagnostic codes regarding the veteran's back 
under the old criteria are listed below:

To warrant a 40 percent rating for lumbosacral strain, 
objective evidence must show that the strain is severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

If limitation of motion is severe, a 40 percent disability 
rating is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  A 50 percent rating requires unfavorable ankylosis 
of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2002).

Regarding Diagnostic Code 5293 for intervertebral disc 
syndrome, a 40 percent disability evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  A 60 percent evaluation is 
warranted where the evidence demonstrates pronounced 
intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71(a), Diagnostic Code 5293 (2002).  

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the lumbar 
vertebrae.  The General Counsel therefore concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97.  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, even 
during flare-ups, weakened movement, excess fatigability, or 
incoordination should be noted.

Under the old diagnostic criteria, the veteran is not 
entitled to an increased initial rating from 40 percent for 
her low back disability.  She is not entitled to a higher 
rating under Diagnostic Code 5295 (for lumbosacral strain) or 
Diagnostic Code 5292 (for limitation of motion) as a 40 
percent rating is the highest rating allowed under those 
codes.  As the evidence does not show that the veteran has 
ankylosis of the lumbar spine, she is not entitled to a 50 
percent rating under Diagnostic Code 5289.  

The veteran is also not entitled to an increased rating to 60 
percent under Diagnostic Code 5293 for intervertebral disc 
syndrome as the evidence does not show intervertebral disc 
syndrome which is "pronounced" from the time the veteran 
initiated her claim until July 11, 2002.  Although the 
veteran consistently described numbness, and tingling in her 
legs from the time she initiated her claim, at the August 
1993 VA examination, the examiner commented that the veteran 
did not have radicular symptoms.  Similarly, at the veteran's 
June 1995 VA examination, there were no signs of acute 
radiculopathy, and at the April 1998 VA examination, the 
examiner commented that he did not think there was any 
evidence of radiculopathy.  Although degenerative disc 
disease was diagnosed at the June 2000 VA examination, no 
objective displays of pain were elicited.  

Simply put, these findings are not enough to show that the 
criteria for a 60% rating, i.e., intervertebral disc syndrome 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  Even when such factors as pain, even 
during flare-ups, weakened movement, excess fatigability, and 
incoordination are considered, the veteran's disability is 
not the equivalent of the criteria of a 60% rating for the 
period prior to July 11, 2002.  

For the period beginning July 11, 2002, the veteran is not 
entitled to a 60 percent rating under the old diagnostic 
criteria in Diagnostic Code 5293 because as of that date, the 
veteran was granted a separate 40 percent rating for sciatic 
neuropathy in the left leg, and a separate 20 percent rating 
for sciatic neuropathy in the right leg.  The combined rating 
for the scoliosis (rated as 40 percent disabling), sciatic 
neuropathy in the left leg (rated as 40 percent disabling), 
and sciatic neuropathy in the right leg (rated as 20 percent 
disabling) is greater than a single 60 percent rating would 
be for intervertebral disc syndrome.  Furthermore, the 
criteria for a 60 percent rating for intervertebral disc 
syndrome would include the symptomatology such as 
radiculopathy which were already considered in the separate 
ratings for the sciatic neuropathy.  

The relevant diagnostic codes regarding the veteran's back 
under the new criteria are listed below:

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, for Diagnostic Codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), a 50 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic codes 
5235 to 5243 (effective September 26, 2003).  

Note (1) under the general rating formula instructs to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code. 

Note (2) under the general rating formula instructs that for 
VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

The veteran is not entitled to an increased rating to 50 
percent under the aforementioned General Rating Formula for 
Diseases and Injuries of the Spine.  Specifically, the 
veteran does not have unfavorable ankylosis of the entire 
spine.  Furthermore, it is noted that the veteran's sciatic 
neuropathy in her legs was rated as a separate neurologic 
abnormality as instructed by Note (1).  

Under the Formula for Rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes (for Diagnostic Code 5243), 
as in effect from September 26, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71(a), Diagnostic Code 5243 (effective 
September 26, 2003).  

Note (1) after the formula for rating intervertebral disc 
syndrome defines an "incapacitating episode" as "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician."

The veteran is not entitled to an increased rating to 60 
percent under the formula for Rating Invertebral Disc 
Syndrome based on Incapacitating Episodes.  
Since the new rating criteria went into effect on September 
23, 2002, the veteran's claim for a higher initial rating 
under the new criteria must only be considered from that 
point.  As noted in the earlier discussion regarding 
Diagnostic Code 5293, beginning July 11, 2002, she received 
a 40 percent rating for sciatic neuropathy of the left leg, 
and a 20 percent rating for sciatic neuropathy of the right 
leg.  The combined rating for the scoliosis (rated as 40 
percent disabling), sciatic neuropathy in the left leg (rated 
as 40 percent disabling), and sciatic neuropathy in the right 
leg (rated as 20 percent disabling) is greater than a single 
60 percent rating would be for intervertebral disc syndrome, 
which would include the symptomatology such as radiculopathy 
which were considered in the ratings for the sciatic 
neuropathy.  

In short, the veteran was assigned a higher initial rating 
by rating the associated objective neurological 
abnormalities separately pursuant to Note (1) under the 
General Rating Formula for Diseases and Injuries of the 
Spine than she would by receiving a 60 percent rating under 
the Formula for Rating Intervertebral Disc Syndrome based on 
Incapacitating Episodes.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA orthopedic examinations to determine the 
severity and etiology of the veteran's low back disability.  
The record is complete with records of prior medical history 
and rating decisions.  Therefore, the RO and the Board have 
considered all the provisions of Parts 3 and 4 that would 
reasonably apply in this case.  

Finally, inasmuch as the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. § 5107 (b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to a greater initial rating than 10 percent for 
left lower extremity sciatic neuropathy with muscle ataxia 
for the period beginning June 9, 2000, and to a greater 
initial rating than 40 percent for left lower extremity 
sciatic neuropathy with muscle ataxia for the period 
beginning July11, 2002.

The veteran was granted a 10 percent rating for her left 
lower extremity sciatic neuropathy with muscle ataxia for the 
period beginning June 9, 2000, and a 40 percent rating for 
the period beginning July 11, 2002.  She claims that she is 
entitled to greater initial ratings for the two time periods. 

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004). 
Following a review of all the evidence of record, the 
veteran's service-connected left lower extremity sciatic 
neuropathy with muscle ataxia does not warrant assignment of 
greater than a 10 percent rating for the period beginning 
June 9, 2000, and does not warrant greater than a 40 percent 
rating for the period beginning July 11,2002. 
Based on the VA examination conducted on June 9, 2000, the 
veteran was initially assigned a 10 percent rating for the 
muscle ataxia in her left leg.  At that examination, the 
examiner stated that there was no definite neurological 
deficit.  While the examiner found muscle ataxia in the left 
leg, there was normal sensation in the lower extremities and 
normal motor function and reflexes.  Based on these findings, 
it cannot be concluded that the veteran had greater than 
"mild" incomplete paralysis (or its equivalent) to warrant 
greater than a 10 percent rating under Diagnostic Code 8520. 
Based on the VA Medical Center treatment record at the 
neurology clinic on July 11, 2002, the veteran was assigned a 
40 percent rating for the muscle ataxia in her right leg.  
Examination at that time showed acute worsening and weakness 
in the veteran's lower extremities, with diminished 
sensation.  Thus, considering that the veteran's condition 
worsened, a 40 percent rating for moderately severe 
incomplete  paralysis of the sciatic nerve was assigned.  The 
veteran was assigned a higher rating for her right leg than 
the left leg (she was assigned a 20 percent rating for 
moderate incomplete paralysis) based in large part on the 
finding made on July 11, 2002, showing that the veteran had 
greater motor strength in her right leg than the left.  
Although the veteran's symptomatology was demonstrated to be 
"moderately severe" beginning on July 11, 2002, it cannot 
be concluded that it was "severe" with "marked muscular 
dystrophy" to warrant the next higher rating of 60 percent.  
The findings from the VA treatment records beginning on July 
11, 2002, and from the April 2004 VA examination, simply do 
not show marked muscular dystrophy of the left leg to warrant 
a 60 percent rating. 
Based on the foregoing, the veteran's left lower extremity 
sciatic neuropathy with muscle ataxia was appropriately 
evaluated as 10 percent disabling for the entire period from 
June 9, 2000, to July 10, 2002, and as 40 percent disabling 
from July 11, 2002, to the present. 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8520 (2004). 
In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5 107(a); Gilbert v. Lewinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
the initial 10 and 40 percent ratings assigned for the 
veteran's left lower extremity sciatic neuropathy with muscle 
ataxia were proper and the veteran's claim is denied. 
This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

Entitlement to a greater initial rating than 20 percent for 
right lower extremity sciatic neuropathy with muscle ataxia 
for the period beginning July 11, 2002. 
The veteran was granted a 20 percent rating for her right 
lower extremity sciatic neuropathy with muscle ataxia for the 
period beginning July 11, 2002. She claims that she is 
entitled to a greater initial rating. 
Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent  
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004). 
Following a review of all the evidence of record, the 
veteran's service-connected right lower extremity sciatic 
neuropathy with muscle ataxia does not warrant assignment of 
greater than a 20 percent rating for the period beginning 
July 11, 2002. 
Based on the VA Medical Center treatment record at the 
neurology clinic on July 11, 2002, the veteran was assigned a 
20 percent rating for the muscle ataxia in her right leg.  
Examination at that time showed acute worsening and weakness 
in the veteran's lower extremities, with diminished 
sensation.  However, the veteran had greater motor strength 
in her right leg than the left, which is why she was only 
assigned a 20 percent rating for her right leg, as opposed to 
the 40 percent rating for her left leg. 
Although the veteran's symptomatology was demonstrated to be 
"moderate" beginning on July 11, 2002, it cannot be 
concluded that it was "moderately severe" to warrant the 
next higher rating of 40 percent.  The findings from the VA 
treatment records beginning on July 11, 2002, and from the 
April 2004 VA examination, simply do not show incomplete 
paralysis of the right sciatic nerve which can be labeled as 
"moderately severe" to warrant a 40 percent rating.  
Specifically, while the examiner at the April 2004 VA 
examination noted that the veteran had weakness of the lower 
extremities with decreased sensation of pinprick, he also 
noted that the veteran did not have incapacitating episodes. 
Based on the foregoing, the veteran's right lower extremity 
sciatic neuropathy with muscle ataxia was appropriately 
evaluated as 20 percent disabling for the entire period from 
the grant of service connection to the present. 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8520 (2004). 
In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
the initial  20 percent rating assigned for the veteran's 
right lower extremity sciatic neuropathy with muscle ataxia 
was proper and the veteran's claim is denied. 
This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

 Entitlement to a greater initial rating than 10 percent for 
a tender scar in the thoracolumbar area, for the period 
beginning April 1, 2004.

Regarding the veteran's claim for a greater initial rating 
for her tender scar, her disability was rated under 
Diagnostic Code 7804, for a tender and painful superficial 
scar.  Her surgery was conducted on July 19, 2002, and the 
first evidence that her scar was tender was evidenced at her 
April 2004 VA examination.  

The Court held in Esteban v. Brown, 6 Vet.App. 259 (1994), 
that a separate rating for a tender and painful scar at the 
site of injury may be assigned without violating the 
provisions of 38 C.F.R. § 4.14 (the rule against pyramiding), 
as long as the symptomatology is not duplicative of or 
overlapping with symptomatology of the service connected 
condition.  

The rating criteria for evaluating scars changed on August 
30, 2002.  Inasmuch as the effective date for the veteran's 
scar rating is April 1, 2004, her disability will only be 
evaluated under the new rating criteria for scars.  See 
VAOPGCPREC 3-2000.  

Under the new criteria, when a superficial scar is painful on 
examination, then a 10 percent rating is assigned.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2004).  As 10 percent is the 
highest rating allowed for a painful scar under the new 
version of Diagnostic Code 7804, the veteran is not entitled 
to a higher rating when her disability is considered under 
the new version of Diagnostic Code 7804.  

Under the new criteria, when a superficial scar is unstable, 
then a 10 percent rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2004).  Note (1) describes an unstable 
scar as one where, for any reason, there is frequent loss of 
covering of skin over the scar .  As the findings at the 
April 2004 VA examination did not show instability of the 
scar, the veteran is not entitled to a separate rating for an 
unstable scar under Diagnostic Code 7803.  

Under the new criteria, the veteran is entitled to a 10 
percent rating under Diagnostic Code 7801 for scars that are 
deep, or that cause limited motion if the area in question 
exceeds 39 square cm., (or 6 square inches).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2004).  Under the new criteria, 
the veteran is entitled to a 10 percent rating under 
Diagnostic Code 7802 for scars that are superficial and that 
do not cause limited motion, if the area in question is 929 
sq. cm. (or 144 sq. inches) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2004).  As the findings from the April 
2004 VA examination showed that the scar was very small (20 
cm. x .2 cm.), and did not affect range of motion, the 
veteran is not entitled to a separate rating for the size of 
the scar under Diagnostic Codes 7801 or 7802.  

In conclusion, the preponderance of the evidence is against a 
finding for a higher initial rating than 10 percent for the 
veteran's scar under the new rating criteria.  The evidence 
is also against a separate rating for the veteran's scar 
pursuant to Esteban.  

In reaching the determinations regarding the rating of the 
veteran's scar, consideration has been given to the 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered VA examinations to determine the severity of the 
veteran's disability.  The record is complete with records of 
prior medical history and rating decisions.  Therefore, the 
RO and the Board have considered all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  


ORDER

Entitlement to an initial rating in excess of 40 percent for 
scoliosis of the lumbar spine is denied.  

Entitlement to an initial rating in excess of 10 percent for 
left lower extremity sciatic neuropathy with muscle ataxia 
for the period beginning June 9, 2000 is denied.  

Entitlement to an initial rating in excess of 40 percent for 
left lower extremity sciatic neuropathy with muscle ataxia 
for the period beginning July 11, 2002, is denied.  

Entitlement to an initial rating in excess of 20 percent for 
right lower extremity sciatic neuropathy with muscle ataxia 
for the period beginning July 11, 2002 is denied.  

Entitlement to an initial rating in excess of 10 percent for 
a tender scar in the thoracolumbar area is denied.  



REMAND

Regarding the veteran's claims for an effective date earlier 
than October 1, 2002, for the grant of a TDIU, and DEA, these 
issues requires further development to ensure compliance with 
the notice and duty-to-assist provisions of the Veteran's 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159.  By rating 
decision dated May 2004, the RO granted entitlement to a TDIU 
and DEA, effective October 1, 2002.  Although a VCAA letter 
was sent to the veteran in January 2005 in which the 
requirements of a TDIU were explained to the veteran, this 
letter was sent to the veteran after the May 2004 grant of a 
TDIU, and the letter did not explain what evidence was 
necessary to substantiate the claims of earlier effective 
dates.  VAOPGCPREC 8-03.  Accordingly, the veteran's claims 
must be remanded for a VCAA letter which explains the 
aforementioned provisions under 38 C.F.R. § 3.159 (b) in 
written format.  

Regarding the veteran's claim for a temporary total rating 
beyond September 30, 2002, for surgical treatment of the 
service-connected low back disability, the January 2005 VCAA 
letter did not explain what evidence was necessary to 
substantiate the claim.   Accordingly, the veteran's claim 
must be remanded for a VCAA letter which explains the 
aforementioned provisions under 38 C.F.R. § 3.159 (b) in 
written format.  

Although the letter did explain what evidence was necessary 
to substantiate the  claim for special monthly compensation 
on account of being housebound, in light of the need to 
remand the temporary total rating issue, the special monthly 
compensation issue must also be remanded.  The special 
monthly compensation claim is inextricably intertwined with 
the veteran's claim for a temporary total rating beyond 
September 30, 2002.  Holland v. Brown, 6 Vet.App. 443 (1994).  
Accordingly, after the RO adjudicates the temporary total 
rating claim, the RO should readjudicate the veteran's claim 
of entitlement to special monthly compensation on account of 
being housebound beyond September 30, 2002.  


Therefore, the case is REMANDED to the RO for the following 
action:

1.  The appellant should be sent a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The appellant and her 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claims of an earlier effective date than 
October 1, 2002, for a TDIU, and DEA, and 
temporary total rating beyond September 
30, 2002, for surgical treatment of the 
service-connected low back disability, 
which information and evidence, if any, 
the claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The appellant should 
also be requested to provide any evidence 
in her possession that pertains to her 
claim.  

2.  The RO should readjudicate the issues 
of earlier effective date than October 1, 
2002, for a TDIU, and DEA, and a 
temporary total rating for surgical 
treatment of the service-connected low 
back disability beyond September 30, 
2002, and special monthly compensation on 
account of being housebound beyond 
September 30, 2002.  If the claim remains 
denied then the RO should issue a 
Supplemental Statement of the Case to the 
appellant on the issue on appeal.  The 
appellant and her representative should 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


